Exhibit 10.1

 

LANDFILL GAS PURCHASE AND SALE AGREEMENT

 

This Landfill Gas Sales Agreement is made and entered into this 11th day of
April, 2008, (“Effective Date”) by and between the City of Sioux Falls, South
Dakota, a municipality chartered under the laws of the State of South Dakota,
hereinafter “Seller” and Great Plains Ethanol, LLC, d/b/a POET
Biorefining—Chancellor, a limited liability corporation, duly organized and
validly existing under the laws of the state of South Dakota, hereinafter
“Buyer”.

 

WHEREAS, Seller owns and operates the Sioux Falls Regional Sanitary Landfill,
hereinafter “Landfill,” located in Minnehaha, Lincoln, and Turner Counties, in
South Dakota as shown on Exhibit A attached hereto; and

 

WHEREAS, Buyer owns and operates an ethanol production facility, hereinafter the
“Facility,” located in Turner County, South Dakota, approximately ten miles from
the Landfill; and

 

WHEREAS, the Landfill produces Landfill Gas, hereinafter “LFG,” from the
decomposition of solid waste brought to the Landfill for disposal; and

 

WHEREAS, Seller desires to sell and deliver the LFG directly to Buyer’s Facility
and to construct a pipeline from the Landfill to a designated location at or
within the Facility for that purpose; and

 

WHEREAS, Buyer desires to purchase from Seller LFG produced at the Landfill
during the term of this Agreement; and

 

NOW, THEREFORE, and based upon the mutual agreements and covenants hereinafter
set forth, the parties do hereby agree as follows:

 

ARTICLE I—DEFINITIONS

 

Unless otherwise required by the context in which any defined term appears, the
following terms shall have the meaning assigned to them in this Article for all
purposes including the recitals:

 

1.1                               BTU means British Thermal Units or the amount
of heat required to raise the temperature of one pound of water one (1) degree
Fahrenheit at sixty (60) degrees Fahrenheit and MMBTU means one million BTU.

 

1

--------------------------------------------------------------------------------


 

1.2                               MMBTU Content shall be the MMBTU content of
the LFG and shall be calculated based on the following equation:

 

MMBTU Content = [% Methane Content] x [970 BTU/Standard Cubic Foot].

 

1.3                               Facility Flow Meter means the landfill gas
flow meter purchased and installed by Seller at the Facility which will be used
to measure the quantity of LFG purchased by Buyer under this Agreement.

 

1.4                               Landfill Flow Meter means the landfill gas
flow meter purchased and installed by Seller at the Landfill which will be used
to measure the quantity of LFG put into the pipeline at the Landfill.

 

1.5                               Landfill Methane Meter means the meter
purchased and installed by Seller at the Landfill which will be used to measure
the percent methane content of the LFG purchased by Buyer under this Agreement.
The percent methane will be used to calculate the MMBTU Content as shown in
Section 1.2.

 

1.6                               Delivery Point means the location of the
Facility Flow Meter at the Facility as described in Section 1.3 above.

 

1.7                               Force Majeure means acts of God; explosions,
strikes, lockouts; acts of the public enemy, wars, blockades, insurrections,
riots; epidemics, landslides, lightning, earthquakes; damage to or destruction
of Seller’s landfill gas wells caused by third parties (except as otherwise
provided below); enactment of statutes, laws, orders, or regulations; the
binding order of any court or governmental authority which has been resisted in
good faith by all reasonable legal means, or any other cause, whether of the
kind herein enumerated, or otherwise, not within the control of the party
claiming suspension and which by the exercise of due diligence such party is
unable to prevent or overcome.

 

1.8                               Hazardous Materials means all materials which
have been determined to be hazardous to health or the environment by virtue of
being defined by the Resource Conservation and Recovery Act, the Comprehensive
Environmental Response, Compensation, and Liability Act, regulated by the Toxic
Substances Control Act, the Federal Insecticide, Fungicide, and Rodenticide Act,
or regulated by any other applicable federal, state, or local law. Reference to
specific statutes includes amendments as they are made from time to time, as
well as the regulations promulgated thereunder.

 

1.9                               Landfill Gas or LFG means any and all gases
resulting from the anaerobic decomposition of refuse material within the
Landfill, consisting principally of methane, carbon dioxide, and traces of other
constituent gases.

 

1.10                        Scheduled Interruptions means an interruption
resulting when all or a portion of the respective systems owned by either Buyer
or Seller is deliberately taken out of service at a selected time for purposes
of maintenance, repair, or construction.

 

1.11                        Unscheduled Interruptions means an interruption
resulting when all or a portion of the respective systems owned by either Buyer
or Seller is taken out of

 

2

--------------------------------------------------------------------------------


 

service at an unexpected time due to an outage caused by equipment failure,
human error, or other unexpected condition.

 

ARTICLE II—CONSTRUCTION OF LANDFILL GAS EQUIPMENT AND FACILITIES

 

2.1                               Seller’s Equipment. Seller shall be solely
responsible and liable for designing, constructing, operating, maintaining, and
repairing any and all equipment and facilities located on its property and used
to extract, capture, handle, store, and/or transport the LFG from the Landfill
to the Buyer’s property. Seller shall be responsible for construction and
operation of an underground pipeline from the Landfill to the Facility Flow
Meter along the pipeline route shown in Exhibit A. The pipeline shall be used
for transferring LFG from the Landfill to the Delivery Point. Seller shall be
solely responsible for maintaining the pipeline during the term of this
Agreement. Seller shall be fully and solely responsible and liable for
operating, maintaining, and repairing Seller’s Equipment, and shall be deemed
the operator of such pipeline and equipment for purposes of the South Dakota
One-Call (SDCL 49-7A). Seller shall be responsible for obtaining all permits and
other authorizations relating to the construction and operation of Seller’s
Equipment. Seller shall indemnify and hold Buyer harmless from and against any
and all claims, actions, losses, damages, and expenses relating to or arising
from Seller’s ownership, use, operating, repair, and/or maintenance of Seller’s
Equipment. Buyer shall grant Seller an easement across its property from the
point where the underground pipeline enters the property to the Delivery Point.
Buyer shall reimburse Seller for all costs associated with the construction,
maintenance, and repair of that portion of the underground pipeline located upon
Buyer’s property in accordance with the following terms and conditions:

 

·                  The construction cost will be based on the length of pipeline
on the Buyer’s property compared to the entire pipeline length.

 

·                  Annual inspection and maintenance costs for the pipeline will
be based on the length of pipeline on the Buyer’s property compared to the
entire pipeline length.

 

·                  Repairs of the pipeline on the Buyer’s property will be paid
for solely by the Buyer.

 

2.2                               Buyer’s Equipment. Buyer shall be solely
responsible for any retrofit of its equipment required for the ultimate use of
the LFG.

 

2.3                               Mutual Support. Each party shall exercise
reasonable efforts to support and assist the other party in the acquisition of
all permits and authorizations and in fulfilling the obligations described
above. Such support shall include participating in regulatory proceedings and
providing information concerning each party’s operations.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III—SALE AND PURCHASE OF LANDFILL GAS

 

3.1                               Sale and Purchase: Quantity—Except as provided
in Section 3.2 below: Seller shall make available to Buyer for purchase all of
the LFG that Seller extracts from the Landfill. It is the mutual expectation of
Seller and Buyer that the Landfill will generate, and Seller will make available
to Buyer, those quantities of Landfill Gas as described in Exhibit B attached
hereto and incorporated herein. Seller agrees to deliver and sell to Buyer and
Buyer agrees to accept and purchase from Seller all of its LFG up to those
quantities shown in Exhibit B, available for use by Buyer in Buyer’s Facility,
starting on the date that LFG is first delivered by Seller to the Delivery
Point. Buyer will not be obligated to pay Seller for any LFG requirements until
the date that Seller begins providing delivery of LFG to the Delivery Point. Any
LFG produced by the Seller in excess of the quantities shown in Exhibit B will
be made available for purchase by Buyer, but Buyer shall not be required to
purchase such gas. Buyer shall notify Seller for the subsequent quarter in
writing no later than the first day of the preceding quarter during the term of
this Agreement whether it intends to accept LFG in excess of the amounts shown
in Exhibit B and the amount it would accept if available for the succeeding
quarter (for purposes of clarity, Buyer shall give notice by January 1 for each
quarter beginning April 1 of that calendar year, by April 1 for the quarter
starting July 1 of that calendar year, by July 1 for each quarter starting
October 1 of that calendar year, and by October 1 for each quarter starting
January 1 of the following calendar year). Notwithstanding the twelve (12)-month
moratorium identified in Section 5.1, should Buyer fail to accept excess LFG for
three consecutive quarters, Seller shall no longer be required to make such
excess production available to Buyer as provided for herein. Once notice is
given as set forth above, the election shall be binding upon both Buyer and
Seller.

 

3.2                               Price. The price of LFG for the amounts
identified in Exhibit B and purchased by Buyer during the term of this Agreement
shall be $4.00 per MMBTU plus applicable taxes and fees. For any amounts of LFG
provided in excess of the amounts identified in Exhibit B, Buyer shall pay
Seller $2.50 per MMBTU plus applicable taxes and fees. If the Buyer extends the
term of this Agreement as provided for in Article 4.1 of this Agreement, the
price per MMBTU of all LFG sold under this Agreement during the extended period
after the initial ten (10)-year term of the Agreement, will vary monthly based
on the market price of natural gas. The price for LFG in each month during the
extended period after the initial ten (10)-year term of the Agreement will be
equal to 50 percent of the closing NYMEX® Henry Hub Natural Gas price as of the
close of trading on the last trading day prior to each month. All LFG sold under
this Agreement is subject to price adjustments as provided for in Article 5.1 of
this Agreement.

 

3.3                               Invoices, Payment. Seller shall electronically
record the total monthly LFG flow for the monthly period between the 26th day
and the 25th day of each monthly period from the Facility Flow Meter. Seller
shall calculate MMBTU Content based on the average methane content recorded
electronically by the Landfill Methane Meter over the monthly invoicing period.
Seller shall prepare and send to Buyer by the 15th day of each month an invoice
which shall be accompanied by a report showing amounts for monthly LFG volume,
average methane content, and

 

4

--------------------------------------------------------------------------------


 

calculated monthly MMBTUs. Buyer shall remit payment to Seller within
thirty (30) days following receipt of Seller’s invoices, which payment date
shall be identified on Seller’s invoices.

 

3.4                               Meter Tests. Seller shall maintain the meters
used to measure the LFG in good condition and repair, and shall have their
respective meter inspected periodically by a reputable third party, but at least
once each year. Copies of the inspection reports shall be made available to the
other party upon request.

 

3.5                               Meter Out-of-Service. If, for any reason, the
Facility Flow Meter is out-of-service or out-of-repair so that the amount of LFG
delivered and used by Buyer cannot be ascertained or determined from its
readings, the volume content of LFG delivered to Buyer during such period when
the Facility Flow Meter is out-of-service shall be determined by utilizing
readings from the Landfill Flow Meter installed by Seller at the Landfill taking
into account any recurring changes in volume between the Landfill Flow Meter and
the Facility Flow Meter.

 

3.6                               Errors in Billing. Should either party find at
any time within one (1) year after the date of any invoice rendered by Seller
that there has been an undercharge or an overcharge in the amount billed in the
invoice, the party finding the error shall promptly notify the other party in
writing. In the case of an undercharge, Seller shall submit a statement for such
undercharge, and Buyer, upon verifying the same, shall pay such an amount within
thirty (30) days after receipt of the statement but without interest. In the
case of an overcharge, Seller shall refund the amount of the overcharge to Buyer
within thirty (30) days of notification by Buyer, but without interest. Neither
Seller nor Buyer shall have any liability for any undercharge or overcharge
relating to invoices over one year old.

 

ARTICLE IV—TERM, TERMINATION, AND DEFAULTS

 

4.1                               Term. Subject to the other provisions
contained herein, this Agreement shall become effective on the date of execution
and shall continue in effect for a period of ten (10) years beginning on the
date of first delivery of LFG to the Facility. No later than 24 months prior to
expiration of this Agreement, the Buyer can give written notice to the Seller
that it wishes to extend the term of this Agreement for an additional five
(5) years beyond the initial ten (10)-year termination date.

 

4.2                               Seller’s Right to Terminate. Seller shall have
the right to terminate this Agreement by written notice to Buyer submitted not
later than thirty (30) days following the occurrence of any of the following:

 

(a)                                  Should Buyer commit a material breach of
this Agreement and such breach remains uncured for 30 days following written
notice of such breach from Seller.

 

(b)                                 Should Buyer fail to perform its obligations
under this Agreement due to an event of Force Majeure that lasts longer than six
(6) months.

 

(c)                                  Should any involuntary proceeding be
initiated against Buyer under the bankruptcy or insolvency laws, which
involuntary proceeding remains

 

5

--------------------------------------------------------------------------------


 

undismissed for thirty (30) consecutive days, or in the event of the initiation
by the Buyer of a voluntary proceeding under the bankruptcy or insolvency laws.

 

4.3                               Buyer’s Right to Terminate. Buyer shall have
the right to terminate this Agreement by written notice to Seller, submitted no
later than thirty (30) days following the occurrence of the following:

 

(a)                                  Should Seller commit a material breach of
this Agreement and such breach remains uncured for 30 days following written
notice of such breach from Buyer.

 

(b)                                 Should Seller fail to perform its
obligations under this Agreement due to an event of Force Majeure that lasts
longer than six (6) months.

 

(c)                                  Should any involuntary proceeding be
initiated against Seller under the bankruptcy or insolvency laws, which
involuntary proceeding remains undismissed for thirty (30) consecutive days, or
in the event of the initiation by Seller of a voluntary proceeding under the
bankruptcy or insolvency laws.

 

(d)                                 Buyer may terminate this Agreement for any
reason, provided that Buyer shall give Seller at least sixty (60) days written
notice prior to such termination.

 

4.4                               Buyer Termination Under 4.3(d). If Buyer
terminates this Agreement under Section 4.3(d), Buyer shall pay Seller a
termination fee in accordance with the termination fee schedule presented in
Exhibit E, which termination fee shall be calculated as of actual termination of
the Agreement (from the end of the notice period identified in Section 4.3(d)).

 

4.5                               Conditions of Termination. In the event this
Agreement is terminated by Seller under Section 4.2a or by Buyer under
Section 4.3a, the party invoking its right to terminate shall be entitled to
seek any available rights or remedies including, without limitation, the right
to specifically enforce the terms and provisions of this Agreement. In the event
this Agreement is terminated pursuant to Sections 4.2b, 4.2c, 4.3b, or 4.3c,
neither party shall have any further obligation to the other following such
termination. Notwithstanding such termination, Buyer shall remain obligated to
pay Seller for all LFG used by Buyer prior to termination.

 

ARTICLE V—LANDFILL GAS (LFG) STANDARDS

 

5.1                               Landfill Gas Standards. Seller makes
warranties with respect to the LFG to be delivered to Buyer under this Agreement
as shown in Exhibit D. If testing shows the LFG does not meet any of the
criteria shown in Items 2 through 7 of Exhibit D to this Agreement, the price
for LFG as provided for in Article 3.2 will be discounted by fifty cents per
MMBTU until such time as a test of the LFG shows the LFG is again within
tolerances listed in Items 2 through 7 of Exhibit D. For the first twelve (12)
months after two consecutive LFG tests that such LFG does not meet the criteria
for Items 2 through 7 of Exhibit D, Buyer will take as

 

6

--------------------------------------------------------------------------------


 

much LFG as Buyer can utilize without violating Buyer’s environmental air
permits.

 

5.2                               Quantity Warranty and Remedy. While Buyer and
Seller acknowledge that Seller is not guaranteeing that any specific quantities
of LFG will be delivered to Buyer and that the quantities set forth in Exhibit B
are merely projections, Seller shall operate the Landfill and Seller’s Equipment
in a prudent and efficient manner in order to attempt to provide Buyer with the
projected daily MMBTU as set forth in Exhibit B.

 

5.3                               LFG Scrubbing. If Buyer wishes to install
equipment to scrub or clean the LFG prior to delivery to Buyer, Seller will
grant Buyer an easement to allow Buyer to install and operate LFG scrubbing at
the Landfill. Buyer will be responsible for design, installation, operation, and
capital costs of LFG scrubbing equipment. Buyer will deliver to Seller all
nonhazardous materials scrubbed from the LFG, and Seller will properly dispose
of all such materials at Seller’s sole expense.

 

(a)                                  Buyer shall remain the owner of any
scrubbing equipment that is installed by Buyer at the Landfill pursuant to
Section 5.3. Buyer will be free to remove any and all such scrubbing equipment
at its sole discretion.

 

5.4                               Landfill Gas Testing. Seller shall cause and
pay for testing of the LFG at least every six (6) months during the term of this
Agreement. Seller shall use a laboratory accredited by the National
Environmental Laboratory Accreditation Conference. Seller shall share results of
tests with Buyer as soon as results are available. Testing shall be done in
accordance with the testing requirements specified in Exhibit D to this
Agreement. If the results of any LFG test show that the LFG does not meet any of
the criteria listed in Items 2 through 7 in Exhibit D, testing of LFG will be
performed at least every three (3) months until a test shows the LFG again meets
all the criteria listed in Exhibit D.

 

ARTICLE VI—COORDINATION OF INTERRUPTIONS

 

6.1                               Scheduled Interruption. The Buyer and Seller
shall coordinate timing of any Scheduled Interruption of their respective
systems in order to minimize overall project downtime. Notice of a Scheduled
Interruption by either Buyer or Seller shall be given to the other party as soon
as practicable and not less than three (3) days prior to occurrence of the
Scheduled Interruption. Notice shall include the reason for and expected
duration of the Scheduled Interruption.

 

6.2                               Unscheduled Interruption. In the event that an
Unscheduled Interruption occurs on either the Buyer’s or Seller’s system, notice
of the Unscheduled Interruption including the cause and estimated duration of
the Unscheduled Interruption shall be given to the other party as soon as
practicable and not more than four (4) hours following the occurrence of the
Unscheduled Interruption. Notice shall also be given to the other party as soon
as the Unscheduled Interruption has been remedied and regular delivery of LFG
can resume. Should Buyer notify Seller of an unscheduled Interruption, Seller
agrees that it will keep the pressure in the pipeline within reasonable limits.

 

7

--------------------------------------------------------------------------------


 

ARTICLE VII—TAXES

 

7.1                               Taxes. Buyer shall be responsible only for
applicable sales and use taxes and fees, if any, when billed for the handling of
the LFG delivered to the Facility.

 

ARTICLE VIII—REPRESENTATIONS AND WARRANTIES

 

8.1                               Representations and Warranties of Seller.
Seller represents and warrants that:

 

(a)                                  This Agreement has been duly authorized by
all necessary persons and bodies and Seller has full power and authority to
enter into this Agreement and perform its obligations hereunder.

 

(b)                                 Seller is not a party to any litigation, or
subject to any judgment, order, or decree, or party to any other contract, which
would materially affect its performance of its obligation under this Agreement.

 

(c)                                  Seller has full and unqualified title
and/or authority to sell LFG to be delivered to Buyer hereunder, and all of the
LFG sold and delivered to Buyer is free from any and all liens, claims, and
encumbrances. Seller shall hold Buyer harmless from and against all claims,
suits, actions, damages, losses, costs, and expenses of every kind and character
arising from each and every claim of any and all persons against such LFG prior
to its delivery at the Delivery Point.

 

(d)                                 Seller will deliver the LFG to Buyer in
accordance with the Specifications, Items 2 through 7 set forth in Exhibit D.

 

8.2                               Representations and Warranties of Buyer. Buyer
represents and warrants that:

 

(a)                                  Buyer is a duly organized and validly
existing corporation under the laws of the state of South Dakota, with full
power and authority to own the Facility and carry on its business in South
Dakota.

 

(b)                                 Buyer has done its due diligence and agrees
that the LFG delivered to Facility will be acceptable for use in its Facility,
so long as such LFG meets the standards set forth in Items 2 through 7 of
Exhibit D. Buyer shall be solely responsible for all EPA compliance issues after
the LFG is delivered to Buyer and shall hold Seller harmless from and against
all claims, suits, actions, damages, losses, costs, and expenses of every kind
and character arising from each and every claim of any and all persons against
the LFG after its delivery to the Delivery Point.

 

(c)                                  This Agreement has been duly authorized and
Buyer has full power and authority to enter into this Agreement and perform its
obligations hereunder.

 

(d)                                 Buyer is not a party to any litigation, or
subject to any judgment, order, or decree, or party to any other contract, which
would materially affect its performance of its obligations under this Agreement.

 

8

--------------------------------------------------------------------------------


 

ARTICLE IX—FORCE MAJEURE

 

9.1                               Force Majeure. If either party is rendered
unable, wholly or in part, by a Force Majeure event to carry out its Obligations
under this Agreement, other than to make payment for amounts accrued, it is
agreed that upon such party giving notice and reasonably full particulars of
such Force Majeure event in writing to the other party as soon as possible after
the occurrence of the cause relied on, then the obligations of the Party giving
such notice, so far as they are affected by such Force Majeure event, shall be
suspended during the continuance of any inability so caused but for no longer
period and such cause shall, as far as possible, be remedied with all reasonable
dispatch.

 

9.2                               Strikes and Lockouts. It is understood and
agreed that the settlement of strikes or lockouts shall be entirely within the
discretion of the party experiencing the strike or lockout or having the
difficulty, and that the foregoing requirement that any Force Majeure shall be
remedied with all reasonable dispatch shall not require the settlement of
strikes or lockouts by acceding to the demands of the opposing party when such
course is inadvisable in the discretion of the party having the difficulty.

 

ARTICLE X—INDEMNITY

 

10.1                        Buyer’s Environmental Indemnity. Buyer agrees to
indemnify and hold Seller, its agents, contractors, subcontractors, employees,
or invitees harmless from any and all claims, damages, fines, judgments,
penalties, costs, liabilities, or losses arising from or due to the presence of
Hazardous Materials on Buyer’s property either existing at the time of or which
may have been brought to its property after the execution of this Agreement,
provided that Buyer shall have no obligation under this Article 10.1 for
Hazardous Materials which are introduced to or released on Buyer’s property by
Seller, its agents, contractors, subcontactors, employees, or invitees.

 

10.2                        Seller’s Environmental Indemnity. Seller agrees to
indemnify and hold Buyer, its agents, contractors, subcontractors, employees, or
invitees harmless from and against any and all claims, damages, fines,
judgments, penalties, costs, liabilities, or losses arising from or due to the
presence of Hazardous Materials in or on the Landfill or which may flow,
diffuse, migrate, or percolate into, onto, or under the Landfill from
neighboring property, or from the Landfill to neighboring property or
groundwater after this Agreement commences.

 

10.3                        Seller’s Indemnity. Seller shall indemnify, defend,
and hold harmless Buyer from and against any claims, loss, damages, liabilities,
fines, penalties, cost, and expense, including court costs and reasonable
attorneys’ fees incurred or suffered by Buyer:

 

(a)                                  To the extent relating to the LFG while in
Seller’s control and possession.

 

(b)                                 For personal injury, death, or property
damage caused by Seller or its agents’ negligent acts or omissions arising from
or relating to this Agreement.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Arising from claims or liens for labor
performed or materials furnished for Seller’s Landfill or relating to Seller’s
Equipment.

 

10.4                        Buyer’s Indemnity. Buyer shall indemnify, defend,
and hold harmless Seller from and against any claims, loss, damage, liabilities,
fines, penalties, cost, and expense, including court costs and reasonable
attorneys’ fees, incurred or suffered by Seller:

 

(a)                                  To the extent relating to the LFG while in
Buyer’s control or possession.

 

(b)                                 For personal injury, death, or property
damage caused by Buyer or its agents’ negligent acts or omissions arising from
or relating to this Agreement.

 

(c)                                  Arising from claims or liens for labor
performed or materials furnished for Buyer’s Facility or relating to Buyer’s
Equipment.

 

10.5                        Limitation of Liability. Notwithstanding any other
term of this Agreement to the contrary, in no event shall either party be liable
to the other with respect to any claim, whether based on contract, tort
(including negligence), warranty, strict liability, implied warranty, or
otherwise, for any indirect, special, incidental, or consequential loss or
damage of any type, including, but not limited to lost profits and damage to
goodwill or reputation.

 

ARTICLE XI—INSURANCE

 

11.1.                     Seller shall bear full risk for all property and
casualty loss associated with the LFG up to and until the Delivery Point. Buyer
shall bear full risk for all property and casualty loss and damage associated
with the receipt of the LFG from the Delivery Point. Each party shall insure
against such loss with a policy or policies providing general liability coverage
in an amount of $5,000,000

 

10

--------------------------------------------------------------------------------


 

ARTICLE XII—MISCELLANEOUS PROVISIONS

 

12.1                        Assignability. Except as otherwise provided, neither
party may at any time transfer, assign, or delegate its rights or duties under
this Agreement without the express prior written consent of the other party,
which shall not be unreasonably withheld; and the terms of this Agreement shall
be binding on and inure to the benefit of the successors and assigns of the
parties.

 

12.2                        Pipeline Construction Commencement. Upon execution
of this Agreement, Buyer will diligently begin the permitting process for use of
the LFG having specifications as set forth in Items 2 through 7 in Exhibit D.
Seller agrees not to incur any costs associated with providing LFG to Buyer
until such permitting is approved, or upon written notice from Buyer, whichever
occurs first. However, if neither shall occur prior to December 31, 2008, Seller
shall have the right at its election to either declare this agreement void and
of no consequence or to create by notice to Buyer, a new date by which
permitting must be completed. Seller agrees that it will be ready to begin
supplying LFG to Buyer within eighteen (18) months of when (a) permitting is
approved, or (b) Seller receives written notice from Buyer to proceed with
incurring costs.

 

12.3                        Environmental Compliance Incentives. The Buyer, at
its option, and for whatever time period(s) it may elect, has the right to own,
hold title to, take credit for, transfer, or sell in any manner it chooses any
credits, allocation, allowance, rebate, or like mechanism, arising out of the
reduction of any or all air emissions, including greenhouse gas and carbon
emissions, from LFG purchased and used by Buyer, that the Buyer is legally
entitled to, or that both the Buyer and Seller are legally entitled to. This
includes the right for Buyer to own, hold title to, take credit for, transfer or
sell in any manner it chooses any baseline emission level or allocation (whether
to Buyer or Seller, for any baseline period, and whether or not under any
existing or future federal, state, local, private or voluntary law, regulation,
rule, ordinance, or agreement), from which emissions are reduced arising out of
LFG purchased and used by the Buyer, that the Buyer is legally entitled to, or
that both the Buyer and Seller are legally entitled to. Any environmental
credits or incentives that the Buyer is legally entitled to, or that both the
Buyer and Seller are legally entitled to, sometimes referred to as voluntary or
certified emissions reduction credits, green tags, renewable energy credits,
etc., arising out of the purchase and use of the LFG by the Buyer and any
indirect credits and incentives or low carbon fuel certificates based on the
life cycle analysis of the Facility will belong to the Buyer. The Seller, at its
option, and for whatever period(s) it may elect, has the right to own, hold
title to, take credit for, transfer, or sell in any manner it chooses, credits,
allocation, allowance, rebate, or like mechanism, arising out of the reduction
of any or all air emissions, including greenhouse gas and carbon emissions, from
the LFG purchased and used by Buyer, that the Seller and not the Buyer is
legally entitled to. This includes the right for the Seller to own, hold title
to, take credit for, transfer, or sell in any manner it chooses any baseline
emission level or allocation (for any baseline period and whether or not under
any existing or future federal, state, local, private or voluntary law,
regulation, rule, ordinance, or agreement), from which emissions are reduced
arising out of LFG purchased and used by the Buyer, that the Seller, and not the
Buyer, is legally entitled to.

 

11

--------------------------------------------------------------------------------


 

Any environmental credits or incentives that the Seller, and not the Buyer, is
legally entitled to, sometimes referred to as voluntary or certified emissions
reduction credits, green tags, renewable energy credits, etc., arising out of
the purchase and use of the LFG by the Buyer and any indirect credits and
incentives or low carbon fuel certificates based on the life cycle analysis of
the Facility will belong to Seller. For purposes of this provision,
environmental credits or incentives associated with the installation of a
voluntary landfill gas collection system and the subsequent destruction of the
methane content therein by a control system of either Buyer or Seller shall be
deemed to belong to the Seller, to the extent such environmental credits or
incentives are available to the Seller. For purposes of this provision,
environmental credits or incentives associated with the displacement of fossil
fuel at the Facility shall be deemed to belong solely to the Buyer.

 

12.4                        Severability and Non-Waiver. In the event any
sentence or section of this Agreement is declared by a court of competent
jurisdiction to be void, such sentence or section shall be deemed severed from
the remainder of this Agreement, and the balance of this Agreement shall remain
in effect. Either party’s waiver of any breach, or failure to enforce any of the
terms and conditions of this Agreement, shall not in any way affect, limit, or
waive such party’s right thereafter to enforce and compel compliance with every
term and condition of this Agreement or to terminate this Agreement for breach.

 

12.5                        Rights and Remedies. In the event of a material
breach of this Agreement by either party, the nonbreaching party shall have all
rights and remedies available under the statutes of the state of South Dakota,
including the right to require that this agreement be performed in accordance
with its written terms and conditions.

 

12.6                        Notices. Any notice which is permitted or required
under this Agreement shall be duly given if in writing and either delivered
personally to the person whom it is required to be given or sent registered or
certified mail, return receipt requested, postage prepaid as follows:

 

If to Buyer:

 

POET Biorefining—Chancellor

 

 

Attention: General Manager

 

 

27716 462nd Avenue

 

 

Chancellor, SD 57015

 

 

 

Copy to:

 

POET, LLC

 

 

Attention: Legal Department

 

 

4615 North Lewis Avenue

 

 

Sioux Falls, SD 57104

 

 

 

If to Seller:

 

City of Sioux Falls

 

 

Attention: Landfill Superintendent

 

 

224 West Ninth Street

 

 

P.O. Box 7402

 

 

Sioux Falls, SD 55117

 

 

 

Copy to:

 

City of Sioux Falls

 

 

Attention: City Attorney’s Office

 

 

224 West Ninth Street

 

 

P.O. Box 7402

 

 

Sioux Falls, SD 55117

 

12

--------------------------------------------------------------------------------


 

12.7                        Access. Upon reasonable advance notice not less than
24 hours, each party agrees to provide the other, and its agents,
representatives, and contractors with access to its property and equipment
during normal business hours (not including nights, weekends, and holidays) for
the purpose of inspection and carrying out its rights and obligations under this
Agreement. While on Buyer’s property, Seller, its agents, and contractors shall
at all times conduct themselves in a safe and prudent manner. While on Seller’s
property, Buyer, it agents, and contractors shall at all times conduct
themselves in a safe and prudent manner.

 

12.8                        Counterparts. The Agreement may be executed in
several counterparts, and as executed shall constitute one agreement binding on
all of the parties hereto.

 

12.9                        Captions. Captions in this Agreement are solely for
the convenience of the parties and are not part of the Agreement, and shall not
be used for the interpretation or determination of the validity of the Agreement
or any provision thereof.

 

12.10                 Entire Agreement. This Agreement constitutes the entire
understanding between the parties with respect to the subject thereof.

 

12.11                 Governing Law. This Agreement shall be governed by the
substantive laws of the state of South Dakota without reference to its conflicts
of law provisions.

 

12.12                 Amendments. The Agreement and any part thereof may be
amended at any time by mutual agreement of the parties. However, no
modifications, alteration, amendment, or revision of this Agreement shall be
binding upon either party unless executed in writing by the party to be bound.

 

12.13                 Independent Contractors. Seller and Buyer are independent
contractors. Neither party is or shall be deemed an agent, servant, or employee
of or a joint venture with the other party, and neither party shall have the
authority to incur debts or liabilities in the name of the other or otherwise
bind the other party to any contract, debt, or other obligation.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this agreement the day and year
first above written.

 

POET BIOREFINING—CHANCELLOR

 

CITY OF SIOUX FALLS

 

 

 

By:

/s/ Jeff Lautt

 

By:

/s/ Dave Munson

 

 

 

Printed Name:

Jeff Lautt

 

Printed Name:

Dave Munson

 

 

 

Title:

Executive Vice President

 

Title:

Mayor

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

City Clerk

 

 

 

14

--------------------------------------------------------------------------------


 

List of Exhibits

 

Exhibit A

 

Map of Pipeline Route

 

 

 

Exhibit B

 

MMBTU Annual Projections

 

 

 

Exhibit C

 

(Blank)

 

 

 

Exhibit D

 

Landfill Gas Standards

 

 

 

Exhibit E

 

Termination Fee Schedule

 

15

--------------------------------------------------------------------------------


 

[g112531ke05i001.jpg]

 

16

--------------------------------------------------------------------------------


 

[g112531ke05i002.gif]

 

17

--------------------------------------------------------------------------------


 

Exhibit C

 

Intentionally Left Blank.

 

18

--------------------------------------------------------------------------------


 

Exhibit D

 

Landfill Gas Standards

 

1.

 

Quantity—see Exhibit B.

 

 

 

2.

 

Methane Content—450 MMBTU/SCF or greater based on Higher Heating Value.

 

 

 

3.

 

Particulate Size—3 micron maximum.

 

 

 

4.

 

Pressure—minimum pressure of twenty (20) psi measured after the Facility Flow
Meter (before the regulator).

 

 

 

5.

 

Moisture—maximum dew point of 39 degrees F.

 

 

 

6.

 

Maximum Sulfur Content—500 parts per million (by volume) (ASTM Method D5504).

 

 

 

7.

 

Maximum Chloride Content—40 parts per million (by volume) (EPA Method TO-15,
Chloride compounds only).

 

19

--------------------------------------------------------------------------------


 

Exhibit E

 

Termination Fee Schedule

 

Termination Month Following Effective Date of Agreement

 

Termination Fee

 

1-12

 

$

8,000,000

 

13-24

 

$

6,000,000

 

25-36

 

$

4,000,000

 

37-48

 

$

3,000,000

 

49-60

 

$

2,000,000

 

61-72

 

$

2,000,000

 

73-84

 

$

2,000,000

 

85-96

 

$

1,000,000

 

97-108

 

$

1,000,000

 

109-120

 

$

500,000

 

 

20

--------------------------------------------------------------------------------